PLATT, District Judge.
The merchandise in question consisted of certain Hexamethyientetramin, upon which duty was assessed at 55 cents per pound under paragraph 67 of the tariff act of July 24, 1897, c. 11, § 1, Schedule A, 30 Stat. 154 [U. S. Comp. St. 1901, p. 1631]. The importers protested claiming that said merchandise was only dutiable at the rate of 25 per cent, ad valorem under paragraph 68 of said Act as a “medicinal preparation not containing alcohol or in the preparation of which alcohol is not used.”
The only evidence before the Board of General Appraisers was an affidavit, in the German language, from the foreign manufacturer. A translation of this affidavit was produced before the referee, in the Circuit Court, also the testimony of a witness. From the translation, it appears that the article does not contain alcohol, and that alcohol was not used in its preparation. I think the board must have misinterpreted or mistranslated this affidavit, upon which it based its findings of fact. The testimony of the witness also tended to confirm the facts set forth in the affidavit as translated in court.
The decision of the Board of General Appraisers is reversed.